Title: From Alexander Hamilton to Baron von Steuben, [26 May 1779]
From: Hamilton, Alexander
To: Steuben, Baron von



Sir,
[Middlebrook, New Jersey, May 26, 1779]

I am commanded by His Excellency to inform you that Lt Col Regnier is to be appointed a Sub-inspector. He will act in the troops under General Sullivan attached to a division under the command (I believe) of Brigadier General Clinton. The General requests you will furnish him with the instructions in your department.
I have the honor to be   Sir Yr. most Obed servt
Alex Hamilton   Aide De Camp
Head Quarters Middle Brook May 26. 1779

